DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-16 under 35 U.S.C. AIA  35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection.  
          Regarding claims 1-16, Applicant argues that Kim does not disclose or suggest “transmit a request for switching a mode of control of a camera” and “switch, when the request is received, the mode of control of the camera to a tracking mode” (see Remarks, pages 3-4). 
Examiner respectfully disagrees. Kim discloses:
transmit a request for switching a mode of control of a camera to the management device when a predetermined action performed by the holder is detected (Kim, para’s 0036-0045, 0070-0089, fig. 5, when detecting a target that causes harmful or dangerous situation, holder/user of a detecting mobile device, as first surveillance device, sends event data including image data and location information related to the target to control center; in response to receiving event data from the mobile device, control center transmits metadata and notify the surveillance cameras and/or other mobile devices of the identified target in neighboring surveillance area; surveillance cameras and/or other mobile devices transmit image data input based on the location information and feature data of the target included in the received metadata or directly determine from the input image data if the tracking target is present, i.e., tracking the presence of the target; therefore event data comprises or functions as a request for switching control of surveillance cameras and/or mobile devices in neighboring surveillance area to tracking movement of the identified target), and
switch, when the request is received, the mode of control of the camera to a tracking mode (Kim, para’s 0036-0045, 0070-0089, surveillance cameras installed at certain locations of surveillance areas can monitor a predetermined range but dead angle areas; this is considered as “normal mode” of surveillance cameras. In response to receiving event data “the request”, control center transmits switching information to surveillance cameras and/or other mobile devices for tracking the target identified by feature data together with location information, and determines if the tracking target is present, i.e., tracking the presence of the target; this is considered as “tracking mode” of surveillance cameras).
As to any other arguments not specifically addressed, they are the same as those discussed above.
.

Response to Amendment
Double Patenting
4.	In response to the amendment, the non-statutory double patenting rejection is maintained. 

5.	Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,887,526. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-8 of Patent No. 10,887,526 contain every element of claims 1-16 of the instant application and thus anticipate the claims of the instant application. Claims 1-16 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
moving objects in the displayed image by an operator is kept captured by the camera; and extract the security guard appearing in the displayed image and determine the security guard as a provisional tracking target”. However it is unclear what “the displayed image by an operator” refers to, and therefore this term lacks antecedent basis.  Therefore, claims 1, 8, 15, and their respective dependent claims are deemed indefinite.  

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

9.	Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim (US Publication 2015/0078618) in view of Kerning (US Publication 2016/0027292) and further in view of Fernandez et al. (US Publication 2001/0010541, hereinafter Fernandez). 
Regarding claim 1, Kim discloses a monitoring system comprising: 
a mobile terminal held by a holder (Kim, para’s 0012-0014, 0078-0089, fig. 5, mobile unit or device of first surveillance device/means is held by a holder); and 
a management device configured to communicate with the mobile terminal (Kim, para. 0042, fig. 1, control center communicates with mobile device),
wherein the mobile terminal includes at least one processor configured to:
Kim, para’s 0036-0045, 0070-0089, fig. 5, when detecting a target that causes harmful or dangerous situation, holder/user of a detecting mobile device, as first surveillance device, sends event data including image data and location information related to the target to control center; in response to receiving event data from the mobile device, control center transmits metadata and notify the surveillance cameras and/or other mobile devices of the identified target in neighboring surveillance area; surveillance cameras and/or other mobile devices transmit image data input based on the location information and feature data of the target included in the received metadata or directly determine from the input image data if the tracking target is present, i.e., tracking the presence of the target; therefore event data comprises or functions as a request for switching control of surveillance cameras and/or mobile devices in neighboring surveillance area to tracking movement of the identified target), and
wherein the management device includes at least one processor configured to:
switch, when the request is received, the mode of control of the camera to a tracking mode (Kim, para’s 0036-0045, 0070-0089, surveillance cameras installed at certain locations of surveillance areas can monitor a predetermined range but dead angle areas; this is considered as “normal mode” of surveillance cameras. In response to receiving event data “the request”, control center transmits switching information to surveillance cameras and/or other mobile devices for tracking the target identified by feature data together with location information, and determines if the tracking target is present, i.e., tracking the presence of the target; this is considered as “tracking mode” of surveillance cameras); 
perform tracking control comprising controlling a photographing range of the camera in such a way that at least one tracking target designated from among moving objects in the displayed image by an operator is kept captured by the camera (Kim, para’s 0036-0045, 0070-0089, control center transmits metadata including location information and feature data of the target  to surveillance cameras and other mobile devices for switching control of surveillance cameras and other mobile devices to tracking the moving target. This moving target is identified/designated by control center operator according to feature data of the target and location information of holder of the mobile device or the target).
Kim does not explicitly disclose the holder of the mobile device is a security guard; and extract the security guard appearing in the displayed image and determine the holder as a provisional tracking target.
	Kerning discloses the holder of the mobile device is a security guard; and identify the holder appearing in the displayed image (Kerning, para. 0124, the holder of the mobile device is a security guard; the security guard may appear in the displayed image as he/she chases the target/suspect; the security guard, as an asset, may be identified as a provisional tracking target as design option/choice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kerning’s features as described above into Kim’s invention for enhancing surveillance operation by enabling the surveillance system to quickly and securely respond to abnormal situation.
Kim-Kerning discloses the security guard is an asset for monitoring operation but 
Fernandez discloses extract the security guard appearing in the displayed image and determine the holder as a provisional tracking target (Fernandez, para. 0111, multiple objects or persons may be monitored and processed effectively in parallel using object database; para’s 0061 and 0081, intruder target unit/holder is determined to be a provisional tracking target based on geographically correlated target unit 4 movement provided to console 6, although unauthorized to do so; the security guard, an asset, can also be a provisional tracking target as a design choice/option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandez’s features as described above into Kim’s invention for enhancing surveillance operation by enabling the surveillance system to quickly identify object(s) and security personnel in captured scenes.

Regarding claim 2, Kim-Kerning-Fernandez discloses monitoring system according to claim 1, wherein the mobile terminal further comprises an acceleration sensor, wherein the at least one processor in the mobile terminal is further configured to: 
acquire an acceleration of the mobile terminal from the acceleration sensor; and transmit the acquired acceleration of the mobile terminal to the management device (Fernandez, para. 0044, an accelerator sensor of mobile target unit can transmit location and position information to controller), 
and wherein the at least one processor in the management device is further 
 receive the acceleration (Fernandez, para. 0044, control can receive location and position information from mobile target unit); 
calculate a current position of the mobile terminal by using the received acceleration (Fernandez, para. 0044, control can calculate direction, location and position information from accelerator information received mobile target unit); and 
control the direction of the camera in such a way that the camera is directed to the calculated current position (Kim, para’s 0036-0037, and 0047-0077, control center can control direction of surveillance cameras based on direction, location and position information). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Kim-Kerning-Fernandez discloses the monitoring system according to claim 1, wherein the mobile terminal further comprises an acceleration sensor, and wherein the at least one processor in the mobile terminal is further configured to: 
acquire an acceleration of the mobile terminal from the acceleration sensor (Fernandez, para. 0044, an accelerator sensor of mobile target unit can transmit location and position information to controller).
determine whether the acceleration is equal to or higher than a predetermined value; and determine that the predetermined action is performed by the security guard when the acceleration is determined to be equal to or higher than the predetermined value (Kerning, para. 0124, security guard may be chasing a suspect. It is obvious that when the acceleration of the suspect is above a threshold, the security guard may not be catching up with the suspect and would be sending an alert).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Kim-Kerning-Fernandez discloses the monitoring system according to claim 1, wherein the mobile terminal performs photographing in response to an operation by the security guard, and wherein the at least one processor in the mobile terminal is further configured to transmit the image generated by the photographing to the management device together with position information and the request (Kim, para’s 0036-0045, 0070-0089, fig. 5, when detecting a target that causes harmful or dangerous situation, holder/user of a detecting mobile device, as first surveillance device, sends event data including captured image data and location information related to the target to control center; event data functions as a request for switching control of surveillance cameras and/or mobile devices in neighboring surveillance area to tracking target). 

Regarding claim 5, Kim-Kerning-Fernandez discloses the monitoring system according to claim 1, wherein the at least one processor in the management device is further configured to accept designation of the at least one tracking target while tracking the provisional tracking target (Fernandez, para. 0111, at any particular moment multiple objects 2 may be monitored and processed effectively in parallel).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Kim-Kerning-Fernandez discloses the monitoring system Kim, para’s 0009-0014, 0078-0083, s510-s512 of fig. 5, mobile device as first surveillance device sends event data including location information to control center), and wherein the at least one processor in the management device is further configured to switch, when the request is received, the mode of control of the camera to a tracking mode in which the at least one processor in the management device controls a direction of the camera based on the position information in such a way that the camera is directed to a place indicated by the position information (Kim, para’s 0036-0037, in a normal mode, surveillance cameras installed at certain locations of surveillance areas can monitor a predetermined range but dead angle areas. In response to mobile device detecting a target causing a harmful and dangerous situation and sending event data and location information related to the target to control center, control center switches the monitoring direction of surveillance cameras and mobile devices to track the moving target as identified by the location information).

Regarding claim 7, Kim-Kerning-Fernandez discloses the monitoring system according to claim 1, wherein the at least one processor in the management device is further configured to: cause a display device to display an image generated by capturing by the camera whose direction has been controlled (Kim, fig’s 1, 2a-2c, para’s 0047-0077, control center displays image captured by surveillance camera or mobile device while tracking the moving target); and
accept designation of at least one tracking target, the at least one tracking target Kim, fig’s 1, 2a-2c, para’s 0047-0077, a user of control center designates the moving target among other objects in the image for tracking; see al so Fernandez, para. 0111, at any particular moment, multiple objects 2 may be monitored and processed effectively in parallel). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claims 8-16; these claims comprise limitations substantially the same as claims 1-7; therefore they are rejected by the same rationale. 
Kim-Kerning-Fernandez further discloses non-transitory computer-readable storage medium (see Kim, para. 0090).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484